DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending.

In view of the appeal brief filed on 03/12/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/STEVEN LIM/            Supervisory Patent Examiner, Art Unit 2688                                                                                                                                                                                            

Claim Objections
Claims 5, 12 is objected to because of the following informalities: there is no antecedent for “the latch catcher” and needs to be replaced with “the latch catch”.  Appropriate correction is required.

Claim Interpretation
The term “micro-to-macro latch mechanism” is interpreted to represent a mechanism that uses a low powered input to operate a high power latch mechanism based on the description provided in [0021] of the published application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 16 recite the limitation “a low voltage conductor” and “a high voltage conductor”. The specification fails to provide a scope or range of what constitutes a “low voltage” and “a high voltage”. The US National Electrical Code (NEC) defines low voltage to be 
Claims 10-15, 17-21 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wildon et al. [Wildon, US 20120052879].
As to claim 1. Wildon discloses A remote lock system, comprising:
(a) a power source, battery 18, [fig. 2a, 0104];
(b) a microcontroller, microcontroller 54, 23 [fig. 5a, 0167, 168] tag microprocessor can be used to control the lock system 52, powered by the power source, [0104] battery provides power for operation of the tag 12, [0105] which is provided by the microcontroller 23, and configured to receive a command from a remote controlling device, [0167] SMS instruction message received by the communications chipset 21; and 
(c) an electromagnetic lock, [0166] electromechanical lock 52, [0167] operated using an electromagnetic driver 56, configured to unlock when powered, [0174, 175] the ferrite core 58 needs to be energized to induce magnetism and in turn attract the pin 60 by compressing the spring 60 to unlock the lock, and remain locked when unpowered, [0177] when the ferrite core 58 is not energized, the pin stays in a locked position,
wherein the microcontroller is further configured to power the electromagnetic lock by the power source only when the command is to unlock, [0174].

As to claim 2. Wildon discloses The remote locking system of claim 1, the power source selected from the group consisting of a battery, a collection of batteries, a power grid, a waveguide power source and a dynamo power source, [0104].

As to claim 3. Wildon discloses The remote lock system of claim 1, wherein:
(a) the electromagnetic lock further comprises: 
i. a spring-loaded latch body, [0173, fig. 5a] leaf spring 64 with latch pin 69, 
ii. a latch catch configured to receive and secure the latch body, [0173, fig. 5a] retaining notch 71, and 
iii. an electromagnetic actuator, [0174, fig. 5a] electromagnetic drive circuit 56, configured to actuate the latch body, [0174, 0175]; and 
(b) the electromagnetic lock is unlocked when the electromagnetic actuator is powered by the power source to extract the latch body from the latch catch, [0174, 0175].

As to claim 4. Wildon discloses The remote lock system of claim 3, wherein the electromagnetic lock further comprises:
(a) a rod with the latch catch, [0173, fig. 5a] pin 62; and 
(b) a rod receiver, [fig. 5a] latch pin 69 and retaining notch 71, coupled to the latch body and configured to receive the rod until the latch catch secures the latch body, [0175, fig. 5a].

As to claim 5. Wildon discloses The remote lock system of claim 1, wherein:
(a) the electromagnetic lock further comprises: 
i. a latch body, [0173, fig. 5a] leaf spring 64 with latch pin 69, 
ii. a spring-loaded latch catch, [0175, fig. 5a] the spring loaded pin 62 comprises the retaining notch, which reads on the latch catch, configured to receive and secure the latch body, [fig. 5a], and 
iii. an electromagnetic actuator , [0174, fig. 5a] electromagnetic drive circuit 56, configured to actuate the latch catcher, [0174, 0175]; and 
(b) the electromagnetic lock is unlocked when the electromagnetic actuator is powered by the power source to open the latch catcher to release the latch body, [0174, 0175].

As to claim 9. Wildon discloses A remote lock system, comprising:
(a) a battery, battery 18, [fig. 2a, 0104]; 
(b) a micro-to-macro latch mechanism, [0167, 0174, 0175] operating the electromagnetic lock using an SMS input, the micro-to-macro latch mechanism comprising a low voltage conductor, [0105, fig. 2a] low power conductor connecting the antenna 22 to the microcontroller through the chip 21, a high voltage conductor, [fig. 5a] high power conductor connecting the microcontroller 54 and the ferrite core 58, and a solenoid, [0170], the ferrite core 58 is magnetized when energized; wherein a ferrite core is magnetized using electricity by wrapping an electrical conductor around the core and passing electricity through the conductor, , 
(c) an electromagnetic lock configured to unlock via the high voltage conductor, [0170], and unlock, [0177], and 
(d) a microcontroller, microcontroller 54, 23 [fig. 5a, 0167, 168] tag microprocessor can be used to control the lock system 52, configured to receive a command from a remote controlling device, [0167] SMS instruction message received by the communications chipset 21.
Wildon fails to explicitly disclose that the solenoid configured to switch between a first position and a second position depending on the voltage applied to the low voltage conductor; wherein the lock is unlocked when the solenoid is in the first position and unlock when the solenoid is in the second position; wherein the microcontroller is configured to switch the solenoid between the first and second positions via the low voltage conductor.
Note: the above limitation is interpreted based on the description of the originally filed disclosure that describes a solenoid activated piston 18 as there is no description of the solenoid itself moving.
The pin 62 is actuated by the solenoid that moves between a first position and second position to lock and unlock the lock, [0174, 0177].

claims 10-12 are rejected using the same prior arts and reasoning as to that of claims 3-5, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildon in view of Dumas et al. [Dumas, US 20130176107].
As to claim 6. Wildon fails to disclose The remote lock system of claim 1, wherein the microcontroller is further configured to detect and report, to the remote controlling device, a locking status of whether the electromagnetic lock is locked when the locking status changes.
Dumas teaches a wireless access system with a remote controlled lock 11, [fig. 7a]; wherein the status of the lock can be communicated to the remote access device 15, [0042].


As to claim 13 is rejected using the same prior arts and reasoning as to that of claim 6.

Claims 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildon in view of Chen [US 7068765].
As to claim 7. Wildon fails to disclose The remote lock system of claim 1, wherein the microcontroller is further configured to warn the remote controlling device when the power source is low.
Chen teaches a remote control system for remotely controlling an electromagnetic lock, [col. 16, lines 31-65]; wherein the lock transmits the status of the battery to the host, [col. 11, lines 56-65].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Wildon with that of Chen so the user can replace the battery on time.

As to claim 14 is rejected using the same prior arts and reasoning as to that of claim 7.

Claims 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildon in view of Milde et al. [Milde, US 20160327356].
claim 8. Wildon fails to disclose The remote lock system of claim 1 further comprising a tamper lock.
Milde teaches a remote controlled lock comprising a tamper detecting device, [0051].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Wildon with that of Milde so that unauthorized access can be prevented.

As to claim 15 is rejected using the same prior arts and reasoning as to that of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Benyam Haile/Primary Examiner, Art Unit 2688